TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                          NO. 03-20-00177-CV


                                   Teerachai Supakorndej, Appellant

                                                    v.

                                           Shang Xu, Appellee


                        FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
                NO. D-1-FM-18-003565, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                                 MEMORANDUM OPINION


                     Teerachai Supakorndej challenges certain terms of the district court’s judgment

dissolving his marriage to Shang Xu. We affirm.


                                            BACKGROUND1

                     Supakorndej and Xu married in January 2017, and Xu filed for divorce in

June 2018. They reached an agreement on the division of property but not on conservatorship or

possession of their child, A.S. The district court held a hearing on the disputed issues in

April 2019.

                     The parties were the only witnesses at trial.   According to their testimony,

Supakorndej is a dentist who owns his own practice and Xu works for Apple in supply chain



            1
                 We take the following facts from the parties’ testimony and the exhibits admitted
at trial.
planning. Before the marriage, Xu lived in a house in Williamson County near her office and

Supakorndej lived in an apartment in south Austin near his dental practice. They continued to

live separately while married, with Supakorndej spending two nights a week at Xu’s house. The

arrangement continued after A.S.’s birth in October 2017 while the parties looked for somewhere

to live. They eventually purchased a house on Indigo Broom in Westlake and moved in by the

end of November.

              In May 2018, Xu moved to an apartment with A.S. Xu testified that Supakorndej

had shoved her as she moved towards him to take A.S. Xu called the police and Supakorndej

was arrested, but the charges were subsequently dismissed. After Xu filed for divorce, an

associate judge signed agreed temporary orders that, as relevant here, granted Supakorndej three

periods of possession each week: 7:00 PM Monday to 7:00 PM Tuesday, 3:00 PM Thursday to

9:00 AM Friday, and 7:00 PM Saturday to 7:00 PM Sunday. This schedule was still in effect

at trial.

              At trial, the parties joined issue over who should have the exclusive right to

designate A.S.’s primary residence and to make educational decisions for him. They also

disagreed over periods of possession and the amount of child support. At the end of the hearing,

the district court announced that it would appoint the parties joint managing conservators and

grant Xu the decision-making authority she sought. The district court subsequently signed a

divorce decree granting Xu the exclusive right to designate A.S.’s primary residence within

Travis and Williamson counties and the exclusive right, “after meaningful consultation” with

Supakorndej, to make decisions concerning A.S.’s education. The decree maintains

Supakorndej’s possession schedule from the temporary orders until January 1, 2021, after which



                                               2
the standard possession order takes effect. The district court also ordered Supakorndej to pay

$1,710 in child support each month. This appeal ensued.


                                          DISCUSSION

                Supakorndej argues in four issues that the district court abused its discretion by

granting Xu the exclusive rights to designate A.S.’s primary residence and to make educational

decisions for him, and by ordering him to pay $1,710 in child support.


Standard of Review

                We review a trial court’s decisions concerning conservatorship, possession, and

child support for an abuse of discretion. See In re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007)

(conservatorship); Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990) (child support). A trial

court abuses its discretion when it acts without reference to governing rules or principles. Miller

v. JSC Lake Highlands Operations, LP, 536 S.W.3d 510, 512–13 (Tex. 2017).               Under this

standard, challenges to the legal and factual sufficiency of the evidence are not independent

grounds of error but are relevant factors in determining whether the trial court abused its

discretion. Zeifman v. Michels, 212 S.W.3d 582, 587 (Tex. App.—Austin 2006, pet. denied).

When reviewing for an abuse of discretion, we ask first “whether the trial court had sufficient

information upon which to exercise its discretion” and, if so, “whether the trial court erred in its

application of that discretion.” In re Marriage of Thrash, 605 S.W.3d 224, 229 (Tex. App.—San

Antonio 2020, pet. denied). We use traditional legal- and factual-sufficiency standards to answer

the first prong. Id.

                “The test for legal sufficiency is ‘whether the evidence at trial would enable

reasonable and fair-minded people to reach the verdict under review.’” Teal Trading & Dev., LP

                                                 3
v. Champee Springs Ranches Prop. Owners Ass’n, 593 S.W.3d 324, 333 (Tex. 2020) (quoting

City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005)). We credit evidence favoring the

finding if a reasonable factfinder could and disregard contrary evidence unless a reasonable

factfinder could not. Id. In a factual-sufficiency review, we consider the entire record and will

“set aside the finding only if the evidence supporting the finding is so weak as to be clearly

wrong and manifestly unjust.” Gonzales v. Maggio, 500 S.W.3d 656, 662 (Tex. App.—Austin

2016, no pet.) (citing Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986)). Under either standard,

the trier of fact is the “sole judge of the credibility of the witnesses and the weight to be given

their testimony.” In re P.A.C., 498 S.W.3d 210, 214 (Tex. App.—Houston [14th Dist.] 2016,

pet. denied).


Conservatorship and Possession

                 Supakorndej argues in his first three issues that the district court abused its

discretion by granting Xu the exclusive right to designate A.S.’s primary residence and to make

educational decisions for A.S., and by ordering that he have less than equal periods

of possession.

                 “The best interest of the child” is the court’s “primary consideration” in

“determining the issues of conservatorship and possession of and access to the child.” Tex. Fam.

Code § 153.002.       Because such determinations are “intensely fact driven,” Lenz v. Lenz,

79 S.W.3d 10, 19 (Tex. 2002), trial courts have “wide latitude” in determining a child’s best

interest, Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982). Texas courts typically use the

non-exhaustive Holley factors to determine the best interest of the child in a conservatorship

proceeding. See Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976); see also Zeifman,


                                                4
212 S.W.3d at 595 (applying Holley factors to determine best interest in conservatorship

proceeding). Those factors include:


               •       the child’s desires;

               •       the child’s present and future emotional and physical needs;

               •       any present or future emotional and physical danger to the child;

               •       the parental abilities of the individuals seeking custody;

               •       the programs available to assist the individuals seeking custody to promote
                       the child’s best interest;

               •       the plans for the child by the individuals seeking custody; and

               •       the stability of the home or proposed placement;


Holley, 544 S.W.2d at 371–72. “Proof of best interest is not limited to these factors, nor do all

factors always apply in every case.” In re S.A.H., 420 S.W.3d 911, 926 (Tex. App.—Houston

[14th Dist.] 2014, no pet.).

               We first consider whether the district court had sufficient evidence to grant Xu the

exclusive rights to designate A.S.’s primary residence and to make educational decisions for him.

Supakorndej argues that his trial testimony establishes that Xu was the source of their problems

in communicating and co-parenting. For example, Supakorndej testified that Xu once insisted

that he take A.S. to the emergency room but would not give him A.S.’s insurance card.

Supakorndej further testified that Xu refused to treat A.S.’s eczema for months even after he

discussed it with her multiple times.         However, Xu’s testimony reflects that Supakorndej

contributed to their difficulties. For example, Xu testified that Supakorndej refused to take A.S.

to the hospital unless she provided a car seat with a handle that would enable Supakorndej to

carry him. On another occasion, they disagreed over Xu’s decision to keep A.S. home from

                                                   5
daycare at the daycare’s request because he experienced diarrhea, and the child’s pediatrician

diagnosed an infection. The evidence includes a text exchange between the parties in which

Supakorndej wrote: “Moron doctor doesn’t know medicine. Misdiagnosed everything, and you

believe him,” and “I want to go to this daycare and drop him off. They’re idiots.”

               The parties also testified to longstanding disagreements over where to reside. Xu

testified that they did not live together after the marriage because Supakorndej “refused to move

in” because her house was too far from his dental practice. Xu testified that they chose the house

on Indigo Broom because it was close to their offices, but Supakorndej testified that Xu insisted

on the house because of the quality of the schools. Supakorndej further testified that Xu moved

out of the house because the commute to her work and to A.S.’s daycare was too difficult.

               As for the parties’ plans, Supakorndej testified that he wants to continue living in

the house on Indigo Broom with his mother and have A.S. attend school in the area. Xu, in

contrast, plans eventually to return to the house in Williamson County so that A.S. can attend

school there. Xu testified that she wants A.S. to attend a Montessori school and that she started

looking for one after separating from Supakorndej. She toured several schools and placed A.S.

on the waiting list for one but did not tell Supakorndej “because the conversation with him is

always difficult.” In contrast, Supakorndej testified that the parties had been looking for a

Montessori school together for months before the separation and that he placed A.S. on the

waiting list for one in February 2018. Xu, however, denied knowledge of this.

               In sum, the district court heard testimony from both parties that they had

difficulties in communicating and making decisions, especially regarding their residence and

where A.S. would attend school. We will not second-guess the district court’s evaluation of their

credibility and resolution of conflicts in their testimony. See Syed v. Masihuddin, 521 S.W.3d 840,

                                                6
848 (Tex. App.—Houston [1st Dist.] 2017, no pet.) (“When the testimony of witnesses is

conflicting, we will not disturb the credibility determinations made by the fact finder, and we

will presume that it resolved any conflict in favor of the verdict.”); see also Johnson v. Johnson,

No. 03-19-00196-CV, 2020 WL 4726589, at *11 (Tex. App.—Austin Aug. 13, 2020, no pet.)

(mem. op.) (finding no abuse of discretion when testimony conflicted because “we will not

second-guess the trial court’s evaluation of witness credibility or its resolution of conflicts in the

testimony”).   We conclude there is legally and factually sufficient evidence to support a

conclusion that it is in A.S.’s best interest to grant Xu the rights to designate his primary

residence and to make educational decisions for him.

               Supakorndej also challenges the evidence supporting the district court’s decision

to order a modified possession schedule.        He contends there was no evidence to support

“deviat[ing] from the parties’ equal possession and access schedule under the temporary orders

or the standard possession order.” Although Supakorndej assumes that there is a presumption

favoring granting each parent an equal period of possession, appointment of a child’s parents as

joint managing conservators “does not require the award of equal or nearly equal periods of

physical possession of and access to the child to each of the joint conservators.” See Tex. Fam.

Code § 153.135; see also In re J.R.D., 169 S.W.3d 740, 744 (Tex. App.—Austin 2005, pet.

denied) (“While there is a statutory presumption that the parents be appointed joint managing

conservators, there is no comparable statutory presumption that the award of equal periods of

possession is in the children’s best interest.”). To the extent Supakorndej argues the district

court should have imposed the standard possession order immediately, we again disagree.

Although there is a “rebuttable presumption” that the standard possession order is in the best

interest of the child, the presumption does not apply to children under the age of three. See Tex.

                                                  7
Fam. Code §§ 153.252, .254. A.S. was eighteen months old at trial. For a child that age, the

“court shall render an order appropriate under the circumstances for possession” after taking

certain statutory factors into account.    Id. § 153.254(a).    The court shall also “render a

prospective order to take effect on the child’s third birthday, which presumptively will be the

standard possession order.” Id. § 153.254(d). The divorce decree here maintains the possession

schedule from the temporary orders until January 1, 2021, two months after the child’s third

birthday. After that time, the standard possession order takes effect. Supakorndej does not

explain why maintaining the possession schedule from the temporary orders—the very

arrangement he requested in his brief—under January 2021 was an abuse of discretion. On this

record, we conclude Supakorndej has failed to show the district court abused its discretion.

               We overrule Supakorndej’s first three issues.


Child Support

               Supakorndej contends in his final issue that there is insufficient evidence to

support ordering him to pay Xu $1,710 in child support per month. To calculate child support

liability, a court determines the obligor’s monthly “net resources” and then applies the statutory

guidelines to that amount. See Tex. Fam. Code §§ 154.061(a), .062, .125. The resulting figure is

presumed to be a reasonable amount of support and in the best interest of the child. See id.

§ 154.122.

               The district court determined that Supakorndej’s net monthly resources exceed

$8,550 per month. Applying the guidelines to that figure, the district court set Supakorndej’s

child support obligation of $1,710 a month. Supakorndej does not dispute that the district court

correctly applied the guidelines but challenges the evidence of his net monthly resources.


                                                8
Specifically, he contends that the only evidence of his monthly resources is his tax returns, none

of which support the ruling.2 The district court admitted Supakorndej’s tax returns for the 2015,

2016, and 2017 tax years, each of which shows either negative or modest taxable income

resulting from his dental practice. However, the district court expressly found that the tax

returns were not “credible evidence of the actual income derived from his solely-owned dental

practice.” Supakorndej does not challenge the district court’s finding in his appellate briefs, and

the record amply supports it. See In re J.C., 594 S.W.3d 466, 468 n.2 (Tex. App.—Fort Worth

2019, no pet.) (“Unchallenged findings of fact are binding unless the contrary is established as a

matter of law or there is no evidence to support the findings.”). Supakorndej refused multiple

times to testify that the figures on his tax returns were accurate. He explained that his mother

“handles the finances,” including preparing his tax returns, and that he is not involved. When

pressed by Xu’s counsel to confirm the accuracy of the figures on the 2016 tax return,

Supakorndej replied “And I’ve already responded to you I’m not in charge of the finances. I will

assume these numbers are correct.” Shown the 2017 return, he said “I’m seeing this for the first

time today. I just go there, I go to H&R Block, and I sign the papers. I don’t know anything

about taxes. I’m a doctor. I don’t do taxes.”

               Even though Supakorndej’s testimony supports the district court’s finding related

to his tax returns, there must be some evidence to support the district court’s calculation of his

net monthly resources. Supakorndej acknowledged at trial that he stated at the temporary orders

hearing that his yearly income was $140,000 a year. Determination of net monthly resources

begins by ascertaining the obligor’s gross annual income and then recalculating to determining


       2
         Supakormdej also cites to figures in his proposed support decision, but that document
was not admitted into evidence.
                                                9
the obligor’s net annual income. See Tex. Fam. Code § 154.061(a). The Office of the Attorney

General annually promulgates charts that compute net monthly income from gross monthly

income. Id. § 154.061(b). When an obligor’s net monthly resources exceed $11,411.40, the

court is to apply the guidelines to the first $11,411.40. See id. § 154.126.3 Xu confirmed at trial

that Supakorndej stated at the temporary orders hearing that his annual income was $140,000.

This uncontested testimony is some evidence that his average gross monthly wages are over

$11,600. See Newberry v. Bohn-Newberry, 146 S.W.3d 233, 235–36 (Tex. App.—Houston

[14th Dist.] 2004, no pet.) (holding wife’s uncontroverted testimony that husband makes

$150,000 “some evidence” of $6,000 in gross monthly wages). The Attorney General’s 2019 tax

chart thus sets Supakorndej’s monthly resources at $8,550 dollars. Supakorndej does not dispute

that applying the guidelines to that amount yields a child support obligation of $1,170. We

conclude there is sufficient evidence to support the district court’s child-support award, and we

overrule Supakorndej’s fourth issue.


                                        CONCLUSION

               Having found no abuse of discretion, we affirm the district court’s judgment.



                                             __________________________________________
                                             Edward Smith, Justice

Before Justices Goodwin, Triana, and Smith

Affirmed

Filed: January 7, 2021

       3
           The Office of the Attorney General adjusts the cap every six years to account for
inflation. See Tex. Fam. Code § 154.125(a-1). There is no dispute the cap was $11,411.40 at all
relevant times.
                                                10